DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20 are new.
Claims 1-20 are pending.
This action is made final.
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
In the remark, applicant argued “claim 1 recites starting with "a volume of a fabrication chamber" and then determining a portion within that volume that is "a virtual object volume within the fabrication chamber based on the build material characteristic." In contrast, Thomas does not teach or suggest any of this subject matter.” and “Thomas has not been shown to teach or suggest this subject matter, particularly, to "determine a first accessible object volume within a fabrication chamber" where there are a "plurality of accessible object volumes [each] being associated with one of a plurality of build materials and having different dimensions." (Claim 8) (emphasis added). This subject matter is beyond the scope and content of Thomas. Again, the Action as not demonstrated in Thomas any connection between a specific build material and a corresponding limited accessible object volume to be used within the fabrication chamber”.
As to applicant’s argument, the examiner respectfully disagrees. First of all, Thomas teaches determining a volume of a fabrication chamber, for example, Fig. 3 shows a system for multi-use access to fabrication resource, the system provides a virtual representative of the build volume of one or more 3D printer [0072, a plurality of 3D printers 314 or similar fabrication resources each having a respective available build volume 324, a plurality of users 304 having user devices 306, and an interactive environment 308 supporting a queue with a plurality of print trays 310 (and more specifically virtual print trays 310) for placement of the computerized models 312 within the available build volume 324 of the printers 314.… In general, each print tray 310 provides a virtual representation of the build volume 324 of one or more 3D printers 314. More specifically, each print tray 310 is a virtual representation of a physical print job for printing within a build volume 324, which users may access to position parts for printing before the print tray 310 is submitted for execution as a print job to a physical 3D printer 314. Using the system 300, each user can position one or more of their computerized models to fit within a virtual print tray 310 to pack objects for printing within a build volume 324.] [0079, The terms “print tray” and “virtual print tray” as used throughout this disclosure generally refer to a predefined or customizable area or volume of a virtual workspace that corresponds to a physical working area or physical working volume of a fabrication device such as the build volume 324 of a 3D printer 314. In other words, the “print trays” described herein are virtual representations of at least a portion of a physical build volume of a fabrication device. However, the term “print tray” in the art may also refer to a physical object, workspace, tray, build platform, or the like, upon which (or within which) one or more three-dimensional objects is .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-9, 11-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Lepore et al. (hereinafter “Thomas”) (US 20170173889 A1).
As to claim 1, Thomas teaches a method for processing data relating to a three dimensional object, comprises:
receiving, at a processor, an indication of a volume of a fabrication chamber [a plurality of 3D printers 314 or similar fabrication resources each having a respective available build volume 324…..The 3D printers 314 may include different parameters, resources, specifications, settings, and so forth. Each 3D printer 314 may include permanent features or aspects such as the maximum volume of the build volume 324, maximum extrusion rate or movement rate for a print head, and so forth.] [Fig. 3] [0072, 0079-0080, 0084]; 
determining, by a processor, a characteristic of a build material for use in fabricating an object within the fabrication chamber [determining the build material to determine how to place the object into the build volume] [0057, 0072, 0113-0115, 0176]; and 
determining, by a processor, a virtual object volume within the fabrication chamber based on the build material characteristic, wherein the virtual object volume provides a virtual boundary within which to position virtual objects representing objects to be generated in the fabrication chamber [provides a virtual representation of the build volume 324 of one or more 3D printers 314 and a virtual representation of physical print jobs for printing within a build volume 324, and the virtual objects positioned within the 
As to claim 4, Thomas teaches determining at least one counter-indicated fabrication zone and wherein the virtual object volume is determined to exclude the counter-indicated fabrication zone [Fig. 3] [0072-0074, 0079-0080, 0084]. 
As to claim 5, Thomas teaches determining, by a processor, an intended object quality, wherein the virtual object volume is determined by determining a virtual boundary volume intended to be outside the virtual object volume, wherein a size of the virtual boundary volume is determined based on the build material and the intended object quality [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. 
As to claim 6, Thomas teaches positioning at least one virtual object for object generation within the virtual object volume; and determining object fabrication instructions based on the virtual object [fabricating objects based on the models included in a print tray, e.g., fabricating the first object with the 3D printer] [0126-0128]. 
As to claim 7, Thomas teaches fabricating the object based on the object fabrication instructions [0126-0128].  
As to claim 8, Thomas teaches the invention comprises:
determine a first accessible object volume within a fabrication chamber of an additive manufacturing apparatus, wherein the first accessible object volume is one of a plurality of accessible object volumes, each of the plurality of accessible object volumes being associated with one of a plurality of build materials and having different dimensions [build volume 324 of one or more 3D printers capable to receive different 
position a model of an object to be generated within the first accessible object volume [user can place different model to the build volume 324 based on size, shape, build material, relationship between different models and so forth] [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. 
As to claim 9, Thomas teaches generate a virtual representation of the first accessible object volume, and to display a position of the model of the object within the virtual representation of the accessible object volume [Fig. 3] [0057, 0072, 0113-0115, 0176]. 
As to claim 11, Thomas teaches an additive manufacturing apparatus comprising: 
processing circuitry comprising a reporting module, wherein the reporting module is to report a plurality of accessible object volumes of the additive manufacturing apparatus, each of the plurality of accessible object volumes being associated with a build material and having different dimensions, wherein each of the accessible object volumes is smaller than an additive manufacturing apparatus fabrication chamber volume [build volume 324 of one or more 3D printers capable to receive different models for fabrication, user can place different model to share the total build volume 324 based on size, shape, build material, relationship between different models and so forth. For example, Fig. 3 shows different model within one print tray with different size and shape, and each of the model with volume is smaller than fabrication chamber 
object generation apparatus to generate an object in the additive manufacturing apparatus fabrication chamber volume [fabricating objects based on the models included in a print tray, e.g., fabricating the first object and the second object in a single fabrication process with the 3D printer] [0126-0128]. 
As to claim 12, Thomas teaches receive an indication of a virtual build volume comprising at least one virtual object arranged within the accessible object volume [Fig. 3] [0057, 0072, 0113-0115, 0176]. 
As to claim 14, Thomas teaches report a plurality of accessible object volumes of the additive manufacturing apparatus which are associated with different build materials [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176]. 
As to claim 15, Thomas teaches report a plurality of accessible object volumes of the additive manufacturing apparatus which are associated with one of a plurality of build materials and at least one of a counter-indicated fabrication chamber zone and an object generation quality indication [Fig. 3] [0057, 0072, 0113-0115, 0176].
As to claim 16, Thomas teaches the virtual object volume is smaller than the volume of the fabrication chamber and limits a volume within the fabrication chamber in which objects are to be generated [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176].
As to claim 17, Thomas teaches the build material characteristic comprises a characteristic of the build material when used with a particular print agent [0057, 0072, 0074, 0084, 0134-0137].  
As to claim 18, Thomas teaches determining a first virtual object volume in response to selection of a first build material having a first build material characteristic; and determining a second virtual object volume, that is smaller than the first virtual object volume, in response to selection of a second, different build material having a second build material characteristic [0057, 0072, 0074, 0077, 0080-0083, 0113-0115, 0134-0137, 0147, 0157-0158,0176].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of HOELLDORFER et al. (hereinafter “HOELLDORFER”) (US 20180200955 A1).
As to claim 2, Thomas teaches managing fabrication of computerized models with fabrication resources such as three-dimensional (3D) printers, and managing multi-user access to the fabrication resources in an interactive environment. Virtual build volume of one or more 3D printers capable to receive different models for fabrication, user can place different model to share the total build volume based on size, shape, build material, relationship between different models and so forth [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176]. Thomas further teaches user interface may provide tools for model design, print previews, file repairs, topology optimization, size optimization (e.g., to fit the models in a build volume), hollowing, compensation for build flaws (e.g., shrinking, curling, and so on), surface texturing, optimized grouping, material selection, nesting, coloring, smoothing, contouring, multi-platform support, mesh repair, and so forth [0153-0154]. Thomas does not explicitly the virtual object volume is determined by applying a shrinkage factor to the fabrication chamber volume, the shrinkage factor being based on the determined build material characteristic. 
However, HOELLDORFER teaches method and system for 3D printing that consider a shrinkage process of the printed object such that a shrinkage behavior of the printing material is calculated and/or taken into consideration before and/or during the printing procedure, in order to achieve maximal printing precision. In this regard, the shrinkage behavior is calculated and/or taken into consideration, in particular, in such a manner that a printed object shrinks to the desired dimensions after shrinkage caused 
Since HOELLDORFER teaches increasing the planned size of the object being build to equalize the shrinkage that is expected [0040]. And Thomas teaches also consider compensation for build flaws, e.g., shrinking [0153-0154]. Thomas further teaches if the build will occupy more space than is available in a single print tray, additional print trays will be created due to the increasing of the planned size, Therefor, the increased planned size of the model will be positioned to fit within a virtual print tray to determine if the build will occupy more space than is available in the print tray [0072, 0113-0115].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of HOELLDORFER with the teachings of Thomas for the purpose of considering different factors that affecting the part fabrication includes shrinkage factor according to build material characteristic to achieve a great precision of a final printed object.
As to claim 3, Thomas teaches positioning at least one virtual object for object generation within the virtual object volume [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. HOELLDORFER teaches scaling the virtual object by a shrinkage compensation factor and determining object fabrication instructions based on the scaled virtual object [0040, 0096].
As to claim 10, HOELLDORFER teaches scale the object model to compensate for shrinkage in object generation, wherein the scaling may cause at least a portion of 
As to claim 13, HOELLDORFER teaches scale a content of the virtual build volume to compensate for shrinkage during object generation [0040, 0096].
As to claim 19, HOELLDORFER teaches the shrinkage factor comprises a different shrinkage factor for different orthogonal directions of the fabrication chamber volume [0040, 0096].  
As to claim 20, HOELLDORFER teaches after applying the shrinkage factor to the fabrication volume [0040, 0096]. Thomas further teaches if the build will occupy more space than is available in a single print tray, additional print trays will be created due to the increasing of the planned size, Therefor, the increased planned size of the model will be positioned to fit within a virtual print tray to determine if the build will occupy more space than is available in the print tray [0072, 0113-0115]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIPENG WANG/Primary Examiner, Art Unit 2115